PER CURIAM:
This claim was submitted for decision based on the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $1,344.00 for insurance premiums paid from November, 1987, until May, 1988 for a former employee, Margarita Manco. Ms. Manco was placed on Workers' Compensation on June 8, 1984. Claimant paid the required health insurance premiums for the employee. However, the employee received a settlement from Workers' Compensation and claimant was not informed of this settlement. Claimant was no longer responsible for paying the health premiums after November, 1987. Thereupon, claimant made a request for a refund of the premiums from respondent. The request for refund was received after the close of the fiscal year; therefore, claimant has not been paid.
The respondent admits the validity and amount of the claim and states that there were sufficient funds expired in the appropriate fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount sought.
Award of $1,344.00.